Citation Nr: 9907038	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-05 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased evaluation for status post 
resection of the right distal clavicle anterior cruciate 
ligament (minor), currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a left wrist fracture (major).

4.  Entitlement to an extension of a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 for status post resection 
of the right distal clavicle anterior cruciate ligament 
(minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
January 1993.

The Board of Veterans' Appeals notes that the issues on 
appeal stem from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions.

An historical review of the record shows that in an original 
rating decision in June 1994, the RO granted service-
connection for status post right shoulder surgery (minor) 
with a 10 percent schedular evaluation assigned effective 
March 7, 1994; a temporary total convalescence evaluation of 
100 percent (38 C.F.R. § 4.30) was assigned from April 26, 
1994 with reduction to the pre-convalescence 10 percent 
schedular evaluation effective June 1, 1994.  In a recent 
rating decision in September 1997, the RO extended the 
temporary 100 percent rating under 38 C.F.R. § 4.30 
essentially from June 1, 1994 with reduction to a 10 percent 
schedular evaluation effective from March 1, 1995.  Since 
this action does not represent the maximum benefit authorized 
under 38 C.F.R. § 4.30, such issue of entitlement to 
continuation of benefits under 38 C.F.R. § 4.30 remains on 
appeal.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
issues on appeal as the Board's medical conclusions must be 
supported by medical authority or evidence of record and not 
simply the Board's own unsubstantiated opinions.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1998); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Board recognizes that the 
veteran's representative similarly requests additional 
development of the evidence prior to appellate review.

The Board notes that the veteran's service medical records 
reflect episodes of pre-patellar bursitis of the right knee 
with fluid accumulation not responding to conventional 
treatment.  Surgery was discussed but not undertaken.  A 
report of a separation examination was silent for any right 
knee pathology.  

On a report of an initial postservice VA general medical 
examination in May 1994, the veteran essentially complained 
of knee pain, failure and stiffness.  An objective evaluation 
revealed knee fluid of questionable etiology.  It was noted 
that the right knee presented no problem for the veteran now 
as he did not walk or march as much.  



In order to adequately consider the veteran's claim of 
entitlement to service connection for a right knee disability 
the Board notes that the RO should afford the veteran an 
examination by a specialist in orthopedics to determine the 
nature, extent, etiology and date of onset of any 
identifiable underlying right knee disability and its 
relationship, if any, to the right knee symptoms noted in 
active service.  Moreover, the veteran should be given the 
opportunity to identify all sources of medical treatment for 
any right knee symptoms from following separation to the 
present.  The RO should obtain all treatment records from the 
medical sources listed by the veteran for review by the 
orthopedic examiner.

With respect to the veteran's claim of entitlement to 
extension of a temporary total convalescence rating for his 
service-connected status postoperative right shoulder 
disability, the Board notes that following a private medical 
report with examination findings in early February 1995, 
noting that the veteran would be able to go back to work on 
February 4, 1995, a contradictory statement was submitted in 
late February 1995, from a VA resident physician, Physical 
Medicine, noting the veteran was still undergoing right 
shoulder physical therapy until May 1, 1995 and at that time 
the veteran would be reconsidered for returning to work.  No 
supporting rationale or data were submitted.  Accordingly, in 
addition to obtaining all outstanding postoperative right 
shoulder VA physical therapy records through May 1, 1995 or 
thereafter, if shown, the RO should afford the VA physician 
an opportunity to state reasons why the veteran needed 
further convalescence through May 1, 1995 or beyond.

Also, the Board notes the Court has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).





The Board notes that the veteran has not had an adequate 
orthopedic examination in order to determine the extent and 
degree of severity of limitation of motion of the service-
connected status post resection of the right distal clavicle 
anterior cruciate ligament (minor), or the residuals of a 
left wrist fracture (major) or fully address functional loss 
due to pain on use or flare-ups pursuant to DeLuca and 38 
C.F.R. §§ 4.40 and 4.45.  Therefore, the veteran should be 
afforded a comprehensive orthopedic examination in order to 
determine the extent and degree of severity of limitation of 
motion of the right shoulder and left wrist with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and to adequately portray the extent of any 
functional loss due to pain on use. See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his right knee, 
right shoulder, and left wrist since 
separation from active service.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records.

2.  The RO should then contact the VA 
physician who stated in late February 
1995 that the veteran was still 
undergoing physical therapy until at 
least May 1, 1995, and at that time would 
be reconsidered for release to return to 
regular employment.  In so doing the RO 
should request a copy of the clinical 
data which served as the basis for his 
February 1995 opinion.  Additionally, the 
physician should state the  reasons why 
the veteran needed further convalescence 
until May 1, 1995 or beyond.  The 
rationale for any opinion given should be 
explained in detail.

3.  The RO should schedule the veteran 
for an examination of his right knee and 
service-connected status post resection 
of the right distal clavicle anterior 
cruciate ligament (minor) and residuals 
of a left wrist fracture (major) by an 
orthopedic surgeon for a determination of 
the nature, extent, etiology and date of 
approximate onset of any underlying right 
knee disability and for a determination 
of the extent and degree of severity of 
service-connected right shoulder and left 
wrist disabilities.  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  The examiner must 
be requested to express an opinion as to 
whether any right knee disorder(s) found 
on examination is or are related to 
service medical documentation of right 
knee symptomatology or any incident of 
service.

The examiner should then determine the 
extent and degree of severity of the 
veteran's right shoulder and left wrist 
disabilities manifested by limitation of 
motion. The examiner should be requested 
to report range of motion and degrees of 
arc in all planes with an explanation as 
to what is normal range of motion of the 
shoulder and wrist.  All findings and 
diagnoses should be reported in detail.  
The examiner must identify all orthopedic 
manifestations of the right shoulder and 
left wrist.  The examiner should be 
requested to specifically comment upon 
the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints and 
then offer an opinion as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  It is requested 
that the examiner also provide explicit 
responses to the following questions:

Does the right shoulder or left wrist 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiner should comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in the civil 
occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the right 
shoulder or left wrist and, if so, to 
what extent, and the presence and degree 
of, or absence of, any objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  The 
examiner should address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
description evaluation of the severity of 
the service-connected right shoulder and 
left wrist disabilities.  Any opinions 
expressed by the orthopedic surgeon must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
service connection and increased 
evaluations for the multiple disorders 
and disabilities at issue.  Specifically, 
the RO should consider issues of 
entitlement to increased evaluations with 
application of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca as noted earlier.  The 
RO should also document consideration of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 9 -


